Citation Nr: 1014278	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left thumb 
disability, to include as secondary to service-connected 
residuals of a left second finger injury.

2.  Entitlement to service connection for left wrist 
disability, to include as secondary to service-connected 
residuals of a left second finger injury.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to 
October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 rating decision in which the RO denied 
service connection for a left thumb disability and for a left 
wrist disability.  The Veteran filed a notice of disagreement 
(NOD) in February 2008, and the RO issued a statement of the 
case (SOC) in August 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2008.

In her substantive appeal, the Veteran requested a Board 
hearing at the RO.  A Board video conference hearing was 
scheduled for January 2010.  However, on the day of the 
hearing, her representative submitted a memorandum indicating 
that the Veteran wished to cancel the hearing and withdraw 
her Board hearing request.  
See 38 C.F.R. § 20.704(e) (2009).  

On February 19, 2010, the Board issued a decision denying 
each of the Veteran's claims.  

For the reasons expressed below, the Board is vacating its 
February 19, 2010 decision, and both matters on appeal are 
now being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on her part, is required.


FINDING OF FACT

The February 19, 2010 Board decision denied service 
connection for left thumb and left wrist disabilities; 
however, in light of additional argument received from the 
Veteran that was not previously considered, that decision 
must be vacated and a new decision issued in its place.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
February 19, 2010 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. 
§ 20.904 (2009).

As mentioned above, on February 19, 2010, the Board denied 
the Veteran's claims for service connection for left thumb 
and left wrist disabilities.  Subsequently, the Board 
received notice that, earlier that month, the Veteran had 
submitted additional argument regarding her appeal to the RO; 
as such, that argument was not addressed in the Board's 
decision, and the Veteran was denied due process of law.  The 
Board must therefore vacate the February 19, 2010 decision, 
and enter a new decision addressing the claims on appeal as 
if the prior decision had not been rendered..  


ORDER

The February 19, 2010 Board decision is vacated.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, in October 
2006, the provisions of 38 C.F.R. § 3.310 were revised 
insofar as establishing secondary service connection on the 
basis of aggravation.]

The Veteran asserts that she injured her left thumb and left 
wrist when she slammed her hand in a door during service.  
Alternatively, she argues that her left thumb and left wrist 
are secondary to her service-connected left second (index) 
finger disability.  

The Veteran's service treatment records (STRs) reflect that 
the Veteran injured her left hand and forearm during a 
volleyball game in July 1974.  The area was bruised and 
tender and it was noted that she had a contusion.  Ice and 
Darvon were recommended and she was placed on light duty for 
3 days.  In September 1974, she injured the second digit of 
her left hand when a door closed on it at the distal 
interphalangeal (DIP) joint.  It was noted that she had a 
laceration and an X-ray revealed a fracture.  In October 
1974, it was noted that the wound was clean and doing well; 
the sutures were removed.  The report of the Veteran's 
October 1974 discharge examination and contemporaneous report 
of medical history (prepared by the Veteran) were 
unremarkable for any problems related to the left hand, 
wrist, thumb, or fingers.

In December 1974, the Veteran filed a claim for service 
connection for a "smashed finger."  The report of a January 
1975 VA examination reflects that the Veteran complained of 
an ache at the tip of the left second finger, but was 
otherwise asymptomatic.  There was a scar at the terminal 
phalanx that was barely visible.  In March 1975, service 
connection was granted and a 10 percent rating was assigned 
for residuals of a fracture and laceration of the left second 
finger. 

Post service, private medical records from St. Mary's 
Memorial Hospital reflect that the Veteran was admitted for a 
painful ganglion of the left wrist in May 1975.  Her report 
that she had injured her left wrist 2 years prior was noted.  
She also reported that she had her hand caught in a door 9 
months prior and later noticed a mass that grew in size.  It 
was noted that she subsequently underwent a radical excision 
and post-operatively, sensation and circulation were intact.  

Private medical records from Dr. Marcotte reflect that the 
Veteran then complained of a painful mass of the left thumb 
in June 1975.  A tender, cystic lesion was noted.  X-rays 
were normal.  The ganglion was removed without complications.  
In December 1975 and August 1976, she complained of pain in 
the left thumb and was diagnosed with tendinitis.  In 
December 1976, she reported injuring her left shoulder after 
falling from a truck.  She also indicated that she had 
surgery on her left shoulder in October 1985 and June 1997.  

The report of an August 2005 VA examination also reflects the 
Veteran's report that her finger got caught in a steel door 
during service.  She said the tip was fractured and the wound 
was sutured and bandaged.  She said that the wound had 
problems healing and that the fingertip caused her forearm 
and hand to swell.  She said she had pain when she drove, 
mowed the lawn, or did any constant, repetitive work.  On 
physical examination, there was no swelling or deformities.  
There was a scar that was barely visible but otherwise the 
DIP joint was normal.  The VA examiner opined that there was 
no medical connection between the index finger and the 
forearm, wrist, or hand.

The report of an August 2007 VA examination reflects the 
Veteran's report that her original injury to her left index 
finger caused the left thumb and left wrist problems.  The VA 
examiner diagnosed her with a left thumb strain and a left 
wrist strain.  The examiner opined that it was "less likely 
than not" that either disability was caused by the fracture 
of the left index finger disability.  The examiner also 
opined that the left thumb and left wrist disabilities did 
not have their onset during service.  

In February 2009, the Veteran pointed out that a July 2008 VA 
examination related her left thumb and left wrist to her 
service-connected left index finger disability.  The report 
of a July 2008 VA examination reflects that the Veteran was 
diagnosed with "(1) status post fracture terminal phalanx 
and laceration left index finger with contusion of left 
wrist; (2) status post ganglion cyst excision 8 months after 
military service; (3) De Quervain's chronic tendinitis, left 
wrist, secondary to diagnosis Nos. 1, 2, and 3; (4) recurrent 
epicondylitis left lateral elbow secondary to above."  The 
Veteran asserted that the examiner did not provide any 
rationale for opining that the left wrist tendinitis was 
secondary to the laceration of the left index finger and left 
wrist contusion, which occurred in 1974.  

Given all of the foregoing, the Board finds that further 
examination and medical opinion is needed to resolve the 
claim for service connection for a left wrist disability.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  Moreover, since the left thumb disability is 
closely related, the Board finds that further VA examination 
and medical opinion claim would also be beneficial in 
resolving this claim.

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician (other 
than the August 2007 and July 2008 VA examiners), at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Togus 
VA Medical Center (VAMC) dated through July 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for the left thumb, left index finger, and left 
wrist from the Togus VAMC since July 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the Veteran includes notice of the 
current version of 38 C.F.R. § 3.310, as revised in 2006.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include consideration of all evidence 
received since the last adjudication of the claims (to 
particularly include reports of June and July 2008 VA 
examinations, which were not previously considered), and 
pertinent legal authority (to include the current version of 
38 C.F.R. § 3.310, as revised in 2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Togus 
VAMC all records of evaluation and/or 
treatment for the Veteran's left index 
finger, left thumb, and left wrist since 
July 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for left 
thumb and left wrist disabilities, to 
include as secondary to her service-
connected left index finger disability.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO should 
ensure that its letter to the Veteran 
includes notice of the current version of 
38 C.F.R. § 3.310, as revised in 2006.  

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician (other than the 
August 2007 and July 2008 VA examiners), at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current disability(ies) of the left wrist 
and left thumb.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability was caused or is aggravated 
(permanently worsened) by the Veteran's 
service-connected residuals of a laceration 
and fracture of the left index finger 
(which occurred during service in 1974).  
If aggravation is found, the examiner 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

In rendering the requested opinion, the 
examiner should consider and discuss the 
findings and opinions provided by the 
August 2007 and July 2008 VA examiners.  
The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to her by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for left thumb and left wrist 
disabilities, to include as secondary to 
the Veteran's service-connected left index 
finger disability, in light of all 
pertinent evidence (to include all 
evidence received since the last 
adjudication of the claims) and legal 
authority (to include the current version 
of 38 C.F.R. § 3.310, as revised in 2006).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional legal authority considered (to 
include to the current version of 38 
C.F.R. § 3.310, as revised in 2006), along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


